Appeal by defendant from a judgment of the County Court, Orange County (Isseks, J.), rendered August 25,1978, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to dismiss on the ground that he was denied his constitutional right to a speedy trial (Shea, J.). Judgment affirmed. Defendant’s plea of guilty operated as a waiver of his claimed statutory right to dismissal under CPL 30.30 (see People vFriscia, 51 NY2d 845). Moreover, as to defendant’s claim that he was denied his constitutional right to a speedy trial, the record does not demonstrate a constitutional deprivation, particularly in view of defendant’s action in affirmatively seeking to remain in Vermont to contest his extradition for a period of nine months. On balance, no denial of defendant’s constitutional right to a speedy trial has been established here (see People v Taranovich, 37 NY2d 442). Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.